UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-5004



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RICHARDE DANIEL CARTER, a/k/a Rickey Daniel
Wilkerson,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-04-94)


Submitted:   August 31, 2006                 Decided:   October 4, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark P. Foster, Jr., NIXON, PARK, GRONQUIST & FOSTER, P.L.L.C.,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Robert J. Gleason, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Richarde Daniel Carter appeals the ninety-month sentence

imposed following his guilty plea for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g) (2000).           We

affirm.

           Carter argues that the district court incorrectly applied

the cross-reference to unlawful restraint, see U.S. Sentencing

Guidelines Manual §§ 2K2.1(c)(1), 2A4.1(a) (2004), because the

facts underlying the allegation of unlawful restraint were not

established by reliable evidence.      We find a preponderance of the

evidence supports the cross-reference. See United States v. Crump,

120 F.3d 462, 468 (4th Cir. 1997); United States v. Daughtrey, 874

F.2d 213, 217 (4th Cir. 1989).

           Carter also asserts his sentencing enhancements were not

factually supported in violation of his Sixth Amendment rights

under United States v. Booker, 543 U.S. 220 (2005).           In a post-

Booker sentencing, like Carter’s, a district court must calculate

the   applicable   guideline   range   after   making   the   appropriate

findings of fact, consider the range in conjunction with other

relevant factors under the guidelines and § 3553(a), and impose a

sentence. United States v. Moreland, 437 F.3d 424, 432 (4th Cir.),

cert. denied, 126 S. Ct. 2054 (2006) (citing United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005)).             In addition, “a

district court need not explicitly discuss every § 3553(a) factor


                                 - 2 -
on the record.”   United States v. Eura, 440 F.3d 625, 632 (4th Cir.

2006), petition for cert. filed, ___ U.S.L.W. ___ (U.S. June 20,

2006) (No. 05-11659).       We find Carter’s sentence was reasonable.

United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).

           We therefore affirm Carter’s sentence.        We dispense with

oral   argument   because    the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                   - 3 -